OPINION — AG — ** CRIMINAL PROCEDURE — PROTECTIVE ORDERS — VICTIMS OF DOMESTIC ABUSE ** (1) HOUSE BILL NO. 1828 AS ENACTED BY THE OKLAHOMA LEGISLATURE AND SIGNED BY THE GOVERNOR ON MAY 14, 1982 DOES NOT VIOLATE THE PROHIBITIONS IMPOSED BY ARTICLE V, SECTION 57, OKLAHOMA CONSTITUTION. (2) THE DECISION BY THE LEGISLATURE TO VEST CERTAIN DUTIES CONCERNING THE ADMINISTRATIVE OF PORTIONS OF HOUSE BILL NO. 1828 IN THE COURT CLERKS RATHER THAN DISTRICT ATTORNEYS DOES 'NOT' AFFECT THE VALIDITY OF THE LEGISLATION. NOTE: HOUSE BILL NO. 1828 DEALS WITH AN ACT RELATING TO CRIMINAL PROCEDURE; PROVIDING SHORT TITLE; DEFINING TERMS; PROVIDING FOR THE ISSUANCE OF PROTECTIVE ORDERS FOR VICTIMS OF DOMESTIC ABUSE; PROVIDING FOR FILING OF PETITIONS; PROVIDING FORM OF PETITION; PROHIBITING FILING FEE ; PROVIDING FOR HEARINGS; PROVIDING PROCEDURES; PROVIDING FOR EXTENSION OF PROTECTIVE ORDERS; REQUIRING CERTAIN DUTIES OF COURT CLERK AND LAW ENFORCEMENT AGENCIES; PROVIDING PENALTIES; DIRECTING CODIFICATION; AND PROVIDING AN EFFECTIVE DATE. (NON RELATED SUBJECT, COURT CLERKS, FEES, POLICE) CITE: 22 O.S. 61 [22-61], 22 O.S. 62 [22-62], 22 O.S. 63 [22-63], 22 O.S. 64 [22-64], 22 O.S. 65 [22-65] [22-65], 22 O.S. 66 [22-66], 12 O.S. 35 [12-35], ARTICLE V, SECTION 57 (PATRICK W. WILLISON)